  Case 2:20-cr-00578-JMV Document 41 Filed 05/06/21 Page 1 of 1 PageID: 114




                                            May 6, 2021

VIA ECF ONLY

Hon. John Michael Vazquez
United States District Judge
United States P.O. & Courthouse
Federal Square
Newark, New Jersey 07101

                Re:    USA v. Andrews, et al.
                       Criminal No. 20-578-JMV

Dear Judge Vazquez:

       This firm represents Defendant Adam Brosius in the above-referenced matter. Pretrial
motions currently are due to be filed on or before June 15, 2021. All Defendants hereby jointly
request a 60-day extension of time within which to file pretrial motions. The reasons for this
request are as follows:

            1) Counsel continue to review the substantial quantity of documents produced
               by the government in discovery but that review has not been completed
               despite counsel’s diligent efforts. Counsel expect their respective reviews
               to be completed within the 60-day extension period.

            2) Restrictions on in-person meetings have made it difficult to meet with their
               clients in person to review the discovery. It is expected that those
               restrictions will be lifted within the 60-day extension period, thereby
               facilitating counsel’s interaction with their respective clients.

            3) The government will not be prejudiced by the requested extension because
               the Court’s re-opening plan envisions priority being given to short, single-
               defendant matters once jury trials resume and, consequently, it is unlikely
               that his multi-defendant matter will be scheduled for trial in the near future.

         If the Court would like counsel to make a formal motion requesting the extension, we will
do so.

                                                      Respectfully yours,


                                                      Mark A. Berman, Esq.

cc: All Counsel of Record (via ECF)
